DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a setting unit” configured to “set a triple having a source entity, a target entity, and a relation value between the source entity and the target entity and extract a plurality of intermediate entities associated with the source entity and the target entity” in claim 11;
“a path generation unit” configured to “define a connection relation between the intermediate entity, the source entity, and the target entity and generate a plurality of connection paths connecting the source entity, the intermediate entity, and the target entity” in claim 11; “a first processing unit” configured to “generate a matrix by embedding the plurality of connection paths into vector values” in claim 11; “a second processing unit” configured to “calculate a feature map by performing a convolution operation on the matrix” in claim 11; “a third processing unit” configured to “generate an encoding vector for each of the connection paths by encoding the feature map by applying a BiLSTM technique” in claim 11; “a determination unit” configured to “generate a state vector by summing the encoding vectors for each of the connection paths by applying an attention mechanism and verify the triple based on a similarity value between the relation value of the triple and the state vector”; “the first processing unit” “performs a representation of the source entity, the target entity, and the intermediate entity into unique characteristics” in claim 12; “the first processing unit” “generates the matrix by vectorizing each of the entities and the connection relation included in the connection path by applying a word2vec method” in claim 13; “the second processing unit” “extracts the feature map by applying a CNN technique to the matrix” in claim 14; “the second processing unit” “includes a first neural network trained to perform convolution by applying a CNN technique, using a matrix embedded in a word2vec method as an input layer, and outputting a feature map as an output layer” in claim 16; “the third processing unit” “includes a second neural network trained to perform a forward LSTM and a backward LSTM by applying a BiLSTM technique, using a feature map calculated by a CNN method as an input layer, and outputting an encoding vector in which a forward LSTM output and a backward LSTM output are combined as an output layer” in claim 17; “the determination unit” “assigns a weight to an encoding vector of the corresponding connection path according to the relationship with the connection path and generates the state vector by summing all weighted encoding vectors” in claim 18; “the determination unit” “assigns a higher weight to the encoding vector of the corresponding connection path as the relationship with the relation value included in the triple becomes higher” in claim 19; “the determination unit verifies the triple using a sigmoid function” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Allowable Subject Matter
Claims 1-20 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of the record fail to teach or suggest singly and/or in combination a method and device for triple verification which provides for setting a triple having a source entity, a target entity, and a relation value between the source entity and the target entity, extracting a plurality of intermediate entities associated with the source entity and the target entity, defining a connection relation between the intermediate entity, the source entity, and the target entity and generating a plurality of connection paths connecting the source entity, the intermediate entity, and the target entity, generating a matrix by embedding the plurality of connection paths into vector values, calculating a feature map by performing a convolution operation on the matrix, generating an encoding vector for each of the connection paths by encoding the feature map by applying a bidirectional long short-term memory neural network (BiLSTM) technique, and generating a state vector by summing the encoding vectors for each of the connection paths by applying an attention mechanism and verifying the triple based on a similarity value between the relation value of the triple and the state vector as prescribed for in the claimed invention. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richardson, McAteer, Stoilos, Dabney, Sinha and Cheng all disclose systems similar to applicant’s claimed invention.  




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
August 1, 2022